Case: 21-60445     Document: 00516418564         Page: 1     Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 3, 2022
                                  No. 21-60445
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   Marco Antonio Mercado-Alvarez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A098 895 650


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Marco Antonio Mercado-Alvarez, a native and citizen of Guatemala,
   was ordered removed in absentia in 2006. He petitions for review of the
   Board of Immigration Appeals’ (BIA) dismissing his appeal from the
   immigration judge’s (IJ) denial of his 2018 motion to reopen his removal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60445      Document: 00516418564           Page: 2     Date Filed: 08/03/2022




                                     No. 21-60445


   proceeding. Mercado contends the BIA erred by declining to consider
   whether he was entitled to equitable tolling of the statutory deadline for filing
   his motion because he did not present that issue to the IJ.
          The denial of a motion to reopen is reviewed for obvious reasons
   “under a highly deferential abuse-of-discretion standard”. Singh v. Gonzales,
   436 F.3d 484, 487 (5th Cir. 2006) (citation omitted). Under that standard,
   our court may not disturb the BIA’s decision unless it is “capricious, without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach”. Gomez-Palacios v.
   Holder, 560 F.3d 354, 358 (5th Cir. 2009). Questions of law are reviewed de
   novo; factual findings, for substantial evidence. Id. The IJ’s decision is
   considered only to the extent it influenced the BIA. Id.
          “This court has long held that the BIA need not consider an issue
   raised for the first time on appeal.” Cantarero-Lagos v. Barr, 924 F.3d 145,
   153 (5th Cir. 2019) (citation omitted). Mercado fails to show it was erroneous
   or otherwise irrational for the BIA to not consider his issue. See Gomez-
   Palacios, 560 F.3d at 358.
          DENIED.




                                           2